Citation Nr: 9911028	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  94-20 461	)	DATE
	)                                   
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been presented to 
reopen the veteran's claim for entitlement to service 
connection for residuals of a head injury.


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney at Law


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to July 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1995 rating decision by the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

This issue involved in this appeal was the subject of an 
August 11, 1997, Board decision.  The veteran appealed that 
decision to the United States Court of Veterans Appeals (now 
known as the United States Court of Appeals for Veterans 
Claims) (hereinafter "Court").  In a November 6, 1998, 
Order, the Court vacated the August 11, 1997, Board decision 
and remanded the case to the Board for further action 
outlined in an October 1998 motion by VA.  See [redacted]. 


REMAND

In the August 11, 1997, Board decision which was vacated by 
the Court, the Board relied on the test for new and material 
evidence formulated by the Court in Colvin v. Derwinski, 1 
Vet.App. 171, 174 (1991).  However, the Colvin test was 
subsequently overturned by the United States Court of Appeals 
for the Federal Circuit.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

In reviewing the case upon remand by the Court, the Board 
notes that the May 1995 rating decision (from which the 
present appeal arises) also relied on the Colvin test in 
determining that no new and material evidence had been 
received to reopen the veteran's claim of entitlement to 
service connection for residuals of head injury.  
Specifically, the June 1995 statement of the case issued by 
the RO documents the RO's finding that there was no 
"reasonable possibility" that the newly received evidence, 
when viewed in the context of all of the evidence, both old 
and new, would change the outcome of the prior decision.  

Subsequent judicial decisions have outlined the proper test 
to be applied in such cases.  When a veteran seeks to reopen 
a final decision based on new and material evidence, a three-
step analysis must be applied.  Elkins v. West, No. 97-1534 
(U.S. Vet. App. February 17, 1999); Winters v. West, No. 97-
2180 (U.S. Vet. App. February 17, 1999); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  The first step is to determine 
whether new and material evidence has been received under 38 
C.F.R. § 3.156(a).  Secondly, if new and material evidence 
has been presented, then immediately upon reopening the 
veteran's claim, the VA must determine whether the claim is 
well-grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 
8 Vet.App. 69, 75-76 (1995).  Third, if the claim is found to 
be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Further, when determining whether 
the claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet.App. 510 (1992).  

In view of the judicial holdings and the RO's express 
reliance on the since overturned Colvin test, the Board is of 
the opinion that preliminary review and action by the RO to 
apply the three-step analysis outlined above must be 
undertaken before the Board may proceed with appellate 
review. 

Further, the motion granted by the Court as part of its 
November 6, 1998, Order includes a reference to an argument 
by the veteran's representative to the effect that the 
veteran "has preserved his right to appeal his claim for 
clear and unmistakable error, based on the May 1992 RO 
decision, which he apparently failed to perfect."  The 
motion goes on to refer to a failure by the Board to discuss 
the impact of 38 U.S.C. § 7105 regarding extensions of time 
to perfect an appeal for a reasonable time period based on 
good cause shown.  This appears to constitute an assertion 
that the May 1992 RO decision is not final, and appropriate 
adjudication of this question by the RO is necessary. 

For the reasons set forth above, the case is hereby REMANDED 
to the RO for the following actions:

1.  The RO should contact the veteran's 
representative and afford her an 
opportunity to present contentions and 
argument regarding the finality of the 
May 1992 rating decision which denied a 
claim of clear and unmistakable error in 
a January 1958 rating decision.  The RO 
should then formally determine whether 
the May 1992 rating decision is final.  
In doing so, the RO should specifically 
determine whether a timely substantive 
appeal was received to complete an appeal 
from the May 1992 rating decision, and 
the RO should also address the question 
of whether the requirements for an 
extension of time for filing a 
substantive appeal were met.  

2.  The RO should then review the 
evidence and determine whether new and 
material evidence has been received to 
reopen any prior final decisions dealing 
with claims for service connection for 
residuals of a head injury.  In making 
this determination, the RO should apply 
the three-step analysis as set forth in 
Elkins v. West, No. 97-1534 (U.S. Vet. 
App. February 17, 1999); Winters v. West, 
No. 97-2180 (U.S. Vet. App. February 17, 
1999); Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) and as outlined above.  
Depending on the results of such 
analysis, the RO should furnish the 
veteran and his representative with an 
appropriate supplemental statement of the 
case (addressing the finality question as 
to the May 1992 rating decision as well 
as the new and material evidence question 
under the new three-step analysis).  
After affording the veteran and his 
representative with an appropriate 
opportunity to respond, the case should 
be returned to the Board for appellate 
review. 

The purpose of this remand is to comply with the Court's 
jurisprudence and to afford the veteran due process of law.  
The Board intimates no opinions as to the eventual 
determinations to be made in this case.  The veteran and his 
representative are free to submit additional evidence and 
argument.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

